OFFICE       OF   THE   AWORNEY      GENERAL     OF   TEXAS

                                 AUSTIN




Honorable Eom?          kamrd,   QmUer
xtouae of Rapnrmtatlnr
Austin,  Few

D8u   Sirr




             The    LOgiBl8t~O    has     power   to Ol8SSltg   th. sub-
&vets of occupatla taxes, and the omrldorrtiaas upas
Emorabl@ Homr   LeaiaN, Spaakar, Page 2


rhiah auah ala88Ifiaatia%.8
                          shall bo nnde &re primrrlly for
the detarmlnatlm of the bglalature, aubjact to the rule
that tha claaaIflaatlonmat find a reaaaasble baais In the
mture of the bualmasos  alesaIfIed. Teua Con&my v.
staphus, 100 Tax. 628,,103 9. W. 481.
          EtLfferonaeaIn the amthoda or conducting bual-
nea a eaam luatdned  aa supporting claaaificrtim for the
purpaea of 1evJrineocauptian tffes. Hurt v. Cooper (Cont.
App.), 110 5. W. (26) 8%~ State Board of Tax Cottaalaalmera
of the Stato of mdl8na  v. Jackson, (U.S.) 75 L. Ed. 1248.

          Sn the cam of'Hwt v. Cooper, sqmi, st pge 901,
the court obsemaa that dlfferanceair the profit8 derived
lag be taken into oonaIderatIcmby the LegI8lotua-eIn anidng
al~aifloatl~a for tho pu~poae of levying ocoupatim tax08
and detsmnlning the mount of tax to be laid upon ssah.
           The following c8aaa sustain pecuniary profit aa
a reaaamble baa18 for claaaiflaatlonfor purpoaca     of taxa-
tllat. Citltana Telephme Co-y      v, Fuller,  229 U. 5. 322,
57 L. Ed. l206j Iovo Mutual Tornado Inaurmxe Association
v. Oilbert, I.29Iova 658, 106 H. U. 153; State P. Minnesota
Fartaera lltttualInawanca Cornpony,145 Wm.    231, 176 II. W.
796, Rorthveatartt BlasonlsAid Association v. WtddIll, 138
x00 :a; 4gos: u. 648;   Bankers Life Company v. Chorn (Ho.)
       . .     .
          You are therefore advlasd that, ln our opinicn,
the IegIalature may claaalf7 concerns in the sam general
line of business according to vhether the bilsineaaIs done
                                      levying Bn ocsupa-
for profit or not, for the y.w.m3e cl,"
tian tax.
                                  Y,;lJrs
                                        very truly



                                          8. W. Fairchild
                                                fissistant
RWFtIM
APPRlWED MY   1, 1341        APPROV%D: OPWIOFI COM?UTTXZ
                              By: - i3.W. E., Chairmu